Exhibit 10.39

AMENDED AND RESTATED

SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is entered into as of August 25, 2008, by
and between ROBERT M. CALDERONI (the “Employee”) and ARIBA, INC., a Delaware
corporation (the “Company”). It supersedes the Severance Agreement dated
December 31, 2003, between the Employee and the Company.

 

1.

TERMINATION BENEFITS WITHIN 12 MONTHS AFTER A CHANGE IN CONTROL.

(a) Qualifying Terminations. This Section 1 shall apply if a Separation occurs
because:

(i) The Company terminates the Employee’s employment with the Company for a
reason other than Cause or Permanent Disability within 12 months after a Change
in Control; or

(ii) The Employee resigns for Good Reason within 12 months after a Change in
Control.1

(b) Severance Payment. If this Section 1 applies, then the Employee shall be
entitled to receive a severance payment from the Company. The amount of such
payment shall be equal to 250% of the sum of:

(i) The Employee’s base salary at the annual rate in effect when the Separation
occurs or at the annual rate in effect when the Change in Control occurs,
whichever is greater; plus

(ii) The Employee’s annual target bonus for the fiscal year in which the
Separation occurs.

Such payment shall be made in a lump sum in cash on the date a Separation occurs
under Subsection (a)(i) above or not later than the date three business days
after a Separation occurs under Subsection (a)(ii) above.

(c) Acceleration of Vesting. If this Section 1 applies, then all of the Equity
held by the Employee when the Separation occurs shall become fully and
unconditionally vested, fully exercisable and fully transferable (except for
transfer restrictions imposed by law).

(d) Extension of Option Exercise Period. If this Section 1 applies, then all
options and other rights to purchase shares of the Company’s Common Stock
(“Stock”), and all stock appreciation rights measured by the value of Stock,
that are held by the Employee when the Separation occurs shall remain
exercisable until the earlier of:

 

1

Certain capitalized terms are defined in Section 8.



--------------------------------------------------------------------------------

(i) The date 30 months after the Separation; or

(ii) The date such options or rights would have expired if the Separation had
not occurred.

(e) COBRA Premiums. If this Section 1 applies, and if the Employee elects to
continue health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for himself and, if applicable, his dependents
following the Separation, then the Company shall pay the employer portion of the
monthly premium under COBRA for the Employee and, if applicable, such dependents
until the earliest of:

(i) The date 18 months after the Separation;

(ii) The expiration of the Employee’s continuation coverage under COBRA; or

(iii) The date when the Employee receives equivalent health insurance coverage
in connection with new employment.

 

2.

TERMINATION BENEFITS BEFORE, OR MORE THAN 12 MONTHS AFTER, A CHANGE IN CONTROL.

(a) Qualifying Terminations. This Section 2 shall only apply if:

(i) Section 1 does not apply;

(ii) A Separation occurs because the Company terminates the Employee’s
employment with the Company for a reason other than Cause or Permanent
Disability; and

(iii) Either (A) the Employee and the Company have executed a reciprocal general
release (in the form attached hereto as Exhibit A) of all known and unknown
claims that they may then have against each other and have agreed not to
prosecute any legal action or other proceeding based on such claims or (B) the
Company (at its sole discretion) has determined within 30 days after the
Separation to waive the requirement of a reciprocal general release. Absent a
waiver by the Company, the Company shall complete the form of release and
deliver it to the Employee within 30 days after the Separation. The Employee
shall execute and return the release within the period set forth in such form.

The foregoing notwithstanding, the Employee and the Company shall not be
required to release any claims that they may have against each other arising
under (i) the Indemnification Agreement dated October 4, 2002, between the
Employee and the Company, (ii) the letter agreement dated July 18, 2001, between
the Employee and the Company or any related agreements or (iii) any rights to
indemnification, advancement of expenses or repayment arising under the
Company’s Amended and Restated Certificate of Incorporation or the Company’s
Amended and Restated Bylaws, in each case as currently in effect or as
subsequently amended.

 

2



--------------------------------------------------------------------------------

(b) Severance Pay. If this Section 2 applies, then the Employee shall be
entitled to receive severance payments from the Company for a period of 18
months following the Separation (the “Continuation Period”). Such severance
payments shall be made in accordance with the Company’s standard payroll
procedures and shall commence within 30 days after the Employee returns the
release described in Subsection (a)(iii)(A) above or the Company makes the
determination described in Subsection (a)(iii)(B) above, as applicable. The
annual rate of such severance payments shall be equal to the sum of:

(i) The Employee’s base salary at the annual rate in effect when the Separation
occurs; plus

(ii) The Employee’s annual target bonus for the fiscal year in which the
Separation occurs.

In addition to any other remedies that may be available to the Company,
severance payments shall cease immediately if the Employee fails to comply with
the covenants set forth in Section 3.

(c) Acceleration of Vesting. If this Section 2 applies, then:

(i) The vested portion of all restricted shares of Stock held by the Employee
when the Separation occurs shall at all times thereafter be determined by adding
18 months to his actual period of service with the Company.

(ii) The Employee shall continue to vest in the Equity held by him when the
Separation occurs (other than restricted shares of Stock) during the
Continuation Period, subject to his compliance with the covenants set forth in
Section 3. The monthly rate of vesting during the Continuation Period shall be
the same as prior to the Separation.

(d) Extension of Option Exercise Period. If this Section 2 applies, then all
options and other rights to purchase shares of Stock, and all stock appreciation
rights measured by the value of Stock, that are held by the Employee when the
Separation occurs shall remain exercisable until the earlier of:

(i) The later of (A) the date 18 months after the Separation or (B) with respect
to any increment of options or rights that becomes exercisable later than 15
months after the Separation, the date three months after such increment becomes
exercisable; or

(ii) The date the options or rights would have expired if the Separation had not
occurred.

(e) COBRA Premiums. If this Section 2 applies, and if the Employee elects to
continue health insurance coverage under COBRA for himself and, if applicable,
his dependents following the Separation, then the Company shall pay the employer
portion of the

 

3



--------------------------------------------------------------------------------

monthly premium under COBRA for the Employee and, if applicable, such dependents
until the earliest of:

(i) The end of the Continuation Period;

(ii) The expiration of the Employee’s continuation coverage under COBRA; or

(iii) The date when the Employee receives equivalent health insurance coverage
in connection with new employment.

 

3.

COVENANTS.

(a) Non-Solicitation. During his employment with the Company and, if Section 2
applies, during the Continuation Period, the Employee shall not directly or
indirectly, personally or through others, solicit or attempt to solicit the
employment of any employee of the Company or any of the Company’s affiliates,
whether on the Employee’s own behalf or on behalf of any other person or entity.
The term “employment” for purposes of this Subsection (a) means to enter into an
arrangement for services as a full-time or part-time employee, independent
contractor, agent or otherwise. The Employee and the Company agree that this
provision is reasonably enforced as to any geographic area in which the Company
conducts its business.

(b) Non-Competition. The Employee agrees that, during his employment with the
Company and during the Continuation Period (if any), he shall not:

(i) Directly or indirectly, individually or in conjunction with others, engage
in activities that compete with the Company or work for any entity that is part
of the Company’s Market;

(ii) Solicit, serve, contract with or otherwise engage any existing or
prospective customer, client or account of the Company on behalf of any entity
that is part of the Company’s Market; or

(iii) Cause or attempt to cause any existing or prospective customer, client or
account of the Company to divert from, terminate, limit or in any manner modify,
or fail to enter into, any actual or potential business relationship with the
Company. The Employee and the Company agree that this provision is reasonably
enforced with reference to any geographic area in which the Company maintains
any such relationship.

For purposes of this Subsection (b), the Company’s “Market” shall mean (i) all
companies that derive their revenue primarily from e-procurement and/or spend
management software sales or sales of software or services aiding companies in
sourcing and/or spend management activities and (ii) those companies set forth
on Exhibit B attached hereto. The Employee and the Company agree that the
Company’s Market is global in scope.

 

4



--------------------------------------------------------------------------------

(c) Cooperation and Non-Disparagement. The Employee agrees that, during the
Continuation Period, he shall cooperate with and assist the Company in every
reasonable respect in facilitating the transition of his duties to his
successor; provided that the Employee shall not be required to devote more than
20 hours per month to providing such assistance and cooperation. The Employee
further agrees that, during the Continuation Period, he shall not in any way or
by any means disparage the Company, the members of the Board or the Company’s
officers and employees.

(d) Disclosure. The Employee agrees that, during the Continuation Period, he
shall inform any new employer or other person or entity with whom the Employee
enters into a business relationship, before accepting employment or entering
into a business relationship, of the existence of this Section 3.

(e) Construction. If any provision set forth in this Section 3 is not
enforceable under the laws of the state in which the Employee is employed
following his Separation, nothing in this Agreement shall prohibit the Employee
from engaging in such lawful conduct; provided, however, that if the Employee
elects to do so, his rights to any of the benefits set forth in Section 2 shall
terminate immediately.

 

4.

PARACHUTE PAYMENTS.

(a) Parachute Gross-Up Payment. If it is determined that any payment or
distribution of any type to the Employee or for his benefit by the Company, any
of its affiliates, any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder) or any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax and any such interest or penalties
are collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
calculated to ensure that after the Employee pays all taxes (and any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.

(b) Determination by Accountant. All determinations and calculations required to
be made under this Section 4 shall be made by an independent accounting firm
selected by the Employee from among the largest five accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any Gross-Up Payment and any other relevant
matter, to the Employee and the Company within 10 business days after the
Employee or the Company made a request (if the Employee reasonably believes that
any of the Total Payments may be subject to the Excise Tax). If the Accounting
Firm determines that no Excise Tax is payable by the Employee, it shall furnish
the Employee with a written statement that it has concluded that no Excise Tax
is payable (including the reasons therefor) and that the Employee has
substantial authority not to report any Excise Tax on

 

5



--------------------------------------------------------------------------------

his federal income tax return. Any determination by the Accounting Firm shall be
binding upon the Company and the Employee, absent manifest error. The Company
shall pay the fees and expenses of the Accounting Firm.

(c) Time of Payment. If a Gross-Up Payment is determined to be payable, it shall
be paid to the Employee within five business days after the Determination has
been delivered to him or the Company. Any Gross-Up Payment shall in any event be
made prior to the close of the calendar year next following the calendar year in
which the Excise Tax was paid.

(d) Over- and Underpayments. As a result of uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”) or that Gross-Up Payments will
have been made by the Company that should not have been made (“Overpayment”). In
either event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of an Underpayment, the Company
shall promptly pay the amount of such Underpayment to the Employee or for his
benefit. In the case of an Overpayment, the Employee shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company, and otherwise reasonably
cooperate with the Company to correct such Overpayment, provided, however, that
(i) the Employee shall in no event be obligated to return to the Company an
amount greater than the net after-tax portion of the Overpayment that the
Employee has retained or has recovered as a refund from the applicable taxing
authorities and (ii) this provision shall be interpreted in a manner consistent
with the intent of Subsection (a) above, which is to make the Employee whole, on
an after-tax basis, from the application of the Excise Tax, it being understood
that the correction of an Overpayment may result in the Employee’s repaying to
the Company an amount that is less than the Overpayment.

(e) Limitation on Parachute Payments. Any other provision of this Section 4
notwithstanding, if the Excise Tax could be avoided by reducing the Total
Payments by $25,000 or less, then the Total Payments shall be reduced to the
extent necessary to avoid the Excise Tax and no Gross-Up Payment shall be made.
If the Accounting Firm determines that the Total Payments are to be reduced
under the preceding sentence, then any such reduction shall be applied first to
amounts that constitute “deferred compensation” (within the meaning of
section 409A of the Code and the regulations thereunder). If there is more than
one such amount, then such reduction shall be applied on a pro rata basis to all
such amounts. Subject to the foregoing rules, the Employee may elect, in his
sole discretion, which and how much of the Total Payments are to be eliminated
or reduced (as long as after such election no Excise Tax shall be payable), and
the Employee shall advise the Company in writing of his election within 10
business days of receipt of notice. If the Employee makes no such election
within such 10-day period, then the Company may elect which and how much of the
Total Payments are to be eliminated or reduced (as long as after such election
no Excise Tax shall be payable), and it shall notify the Employee promptly of
such election.

 

6



--------------------------------------------------------------------------------

5.

EMPLOYMENT AT WILL.

The Employee’s employment with the Company shall be “at will,” meaning that
either the Employee or the Company shall be entitled to terminate the Employee’s
employment at any time and for any reason, with or without Cause. Any contrary
representations that may have been made to the Employee shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between the Employee and the Company on the “at will” nature of the Employee’s
employment, which may only be changed in an express written agreement signed by
the Employee and a duly authorized officer of the Company.

 

6.

SUCCESSORS.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, reorganization, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that becomes bound by this Agreement.

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

7.

ARBITRATION.

(a) Scope of Arbitration Requirement. The parties hereby waive their rights to a
trial before a judge or jury and agree to arbitrate before a neutral arbitrator
any and all claims or disputes arising out of this Agreement and any and all
claims arising from or relating to the Employee’s employment with the Company,
including (but not limited to) claims against any current or former employee,
director or agent of the Company, claims of wrongful termination, retaliation,
discrimination, harassment, breach of contract, breach of the covenant of good
faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, claims regarding commissions, stock options or bonuses, infliction of
emotional distress or unfair business practices, or any tort or tort-like causes
of action.

(b) Exceptions. The foregoing notwithstanding, the following are the only claims
that may be resolved in any appropriate forum (including courts of law) as
required by applicable laws then in effect: (i) claims concerning workers’
compensation benefits; and (ii) claims concerning unemployment insurance.

(c) Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however that the arbitrator shall allow the
discovery authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary

 

7



--------------------------------------------------------------------------------

for the parties to vindicate their respective claims or defenses. The
arbitration shall take place in Santa Clara County or, at the Employee’s option,
the county in which the Employee primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.

(d) Costs. The parties shall share the costs of arbitration equally, except that
the Company shall bear the cost of the arbitrator’s fee and any other type of
expense or cost that the Employee would not be required to bear if he were to
bring the dispute or claim in court. Both the Company and the Employee shall be
responsible for their own attorneys’ fees, and the arbitrator may not award
attorneys’ fees unless a statute or contract at issue specifically authorizes
such an award.

 

8.

DEFINITIONS.

(a) Board. “Board” shall mean the Board of Directors of the Company.

(b) Cause. For purposes of Section 1, “Cause” shall mean any intentional
misconduct that materially injures the Company and its subsidiaries, taken as a
whole, or has a material adverse effect on the business or affairs of the
Company and its subsidiaries, taken as a whole.

For purposes of Section 2, “Cause” shall mean:

(i) Any gross negligence or intentional misconduct that materially injures the
Company and its subsidiaries, taken as a whole, or has a material adverse effect
on the business or affairs of the Company and its subsidiaries, taken as a
whole;

(ii) Any unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets resulting from gross negligence that
materially injures the Company and its subsidiaries, taken as a whole, or has a
material adverse effect on the business or affairs of the Company and its
subsidiaries, taken as a whole;

(iii) A failure by the Employee to comply with the Company’s written policies or
rules that materially injures the Company and its subsidiaries, taken as a
whole, or has a material adverse affect on the business or affairs of the
Company and its subsidiaries, taken as a whole, provided that the Board shall
have given Employee notice of such failure and an opportunity to cure such
failure, if curable; or

(iv) The Employee’s conviction of, or plea “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof.

With respect to acts or omissions described in Paragraphs (i) and (iii) above,
“Cause” shall only be deemed to exist following written notice to the Employee
from the Company and his failure to cure such acts or omissions within 30 days
of receipt of such written notice.

 

8



--------------------------------------------------------------------------------

(c) Change in Control. A “Change in Control” shall be determined as follows:

(i) The consummation of a merger or consolidation of the Company, or any
subsidiary of the Company, with or into another entity or any other corporate
reorganization, if immediately after such transaction the Ownership Percentage
(as defined below) of persons who were not stockholders of the Company
immediately before such transaction is 30% or more; provided, however, that if
such percentage is less than 50%, a majority of the Incumbent Directors may
determine prior to the consummation of such transaction that a Change in Control
has not occurred after considering all relevant factors;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Board, as a result of which fewer than
two-thirds of the incumbent directors are directors who either (A) had been
directors of the Company on the date hereof (the “original directors”) or
(B) were elected, or nominated for election, to the Board with the approval of
at least a majority of the sum of (I) the original directors who were still in
office at the time of the election or nomination and (II) the directors whose
election or nomination was previously so approved (collectively, the “Incumbent
Directors”); or

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing at least 25% of the
total voting power represented by the Company’s then outstanding voting
securities.

For purposes of this Subsection (c), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended, but shall exclude (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a parent or
subsidiary of the Company and (B) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.

For purposes of Paragraph (i) above, the term “Ownership Percentage” means the
percentage of the voting power of the outstanding securities of (A) the
continuing or surviving entity and (B) any direct or indirect parent corporation
of such continuing or surviving entity.

For purposes of the proviso in Paragraph (i) above, the factors to be considered
by the Board in determining that a Change in Control has not occurred shall
include, without limitation:

(A) The Ownership Percentage;

(B) Whether there is a change in the composition of the Board or the board of
directors of the continuing or surviving entity;

 

9



--------------------------------------------------------------------------------

(C) Whether there is a change in the management of the Company or the continuing
or surviving entity;

(D) The extent of the anticipated change in the business, operations or assets
of the Company or the continuing or surviving entity;

(E) The level of severance benefits available to comparable management at any
entity other than the Company resulting from any transaction specified in
Paragraphs (i) through (iv) above; and

(F) Whether treating the transaction as a Change in Control for purposes of this
Agreement is necessary or desirable for purposes of achieving the business
objectives of the transaction specified in Paragraphs (i) through (iv) above.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d) Equity. “Equity” shall mean:

(i) All shares of Stock;

(ii) All options and other rights to purchase shares of Stock;

(iii) All stock units, performance units or phantom shares whose value is
measured by the value of shares of Stock; and

(iv) All stock appreciation rights whose value is measured by increases in the
value of shares of Stock.

(e) Good Reason. “Good Reason” shall mean (i) the failure of the Company’s
successor or its parent to appoint the Employee as its Chief Executive Officer,
(ii) a reduction in his level of compensation (including base salary, fringe
benefits and participation in bonus or incentive programs) or (iii) a relocation
of his place of employment by more than 50 miles. Clause (i) in the preceding
sentence shall apply only if the Employee was the Company’s Chief Executive
Officer immediately prior to the Change in Control. The failure described in
Clause (i) shall be deemed to have occurred if the Company’s successor or its
parent appoints the Employee as its Chief Executive Officer but the entity
making the appointment is not a corporation whose equity securities are publicly
traded on the New York Stock Exchange, the American Stock Exchange or the Nasdaq
Global Market (or any successor of the foregoing). A condition shall not be
considered “Good Reason” unless the Employee gives the Company written notice of
such condition within 90 days after such condition comes into existence and the
Company fails to remedy such condition within 30 days after receiving the
Employee’s written notice.

 

10



--------------------------------------------------------------------------------

(f) Permanent Disability. “Permanent Disability” shall mean that the Employee,
at the time notice is given, has failed to perform the duties of his position
with the Company for a period of not less than 180 consecutive days (or such
longer period as may be required by law) as the result of his incapacity due to
physical or mental injury, disability or illness.

(g) Separation. “Separation” shall mean a “separation from service,” as defined
in the regulations under section 409A of the Code.

 

9.

MISCELLANEOUS PROVISIONS.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between the Employee and the Company with respect to the subject matter hereof,
including (without limitation) the Severance Agreements dated July 18, 2001, and
December 31, 2003.

(c) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(d) Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of section 409A of the Code, each periodic salary continuation payment
under Section 2 is hereby designated as a separate payment. If the Company
determines that the Employee is a “specified employee” within the meaning of
section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then:

(i) Any lump sum payment under Section 1, to the extent not exempt from
section 409A of the Code, shall be made during the seventh month after the
Employee’s Separation;

(ii) Any salary continuation payments under Section 2, to the extent not exempt
from section 409A of the Code, shall commence during the seventh month after the
Employee’s Separation and the installments that otherwise would have been paid
during the first six months following the Employee’s Separation shall be paid in
a lump sum when such salary continuation payments commence; and

 

11



--------------------------------------------------------------------------------

(iii) Any Gross-Up Payment, to the extent not exempt from section 409A of the
Code, shall not be made earlier than the later of (A) the date determined under
Section 4 or (B) the first day of the seventh month after the Employee’s
Separation.

(e) Choice of Law and Severability. This Agreement is executed by the parties in
the State of California and shall be interpreted in accordance with the laws of
such State (except their provisions governing the choice of law). If any
provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. Should there ever occur any
conflict between any provision contained in this Agreement and any present or
future statue, law, ordinance or regulation contrary to which the parties have
no legal right to contract, then the latter shall prevail but the provision of
this Agreement affected thereby shall be curtailed and limited only to the
extent necessary to bring it into compliance with applicable law. All the other
terms and provisions of this Agreement shall continue in full force and effect
without impairment or limitation.

(f) No Assignment. Except as otherwise provided in Section 6(b), this Agreement
and all rights and obligations of the Employee hereunder are personal to the
Employee and may not be transferred or assigned by the Employee at any time;
provided that Employee may assign his rights hereunder pursuant to any property
settlement resulting from the dissolution of his marriage on the condition that
such rights shall be conditioned upon Employee’s performance of his obligations
hereunder as if no such assignment had occurred. The Company may assign its
rights under this Agreement to any entity that assumes the Company’s obligations
hereunder in connection with any sale or transfer of all or a substantial
portion of the Company’s assets to such entity.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, effective as of the day and year
first above written.

 

/s/ Robert M. Calderoni ARIBA, INC. By     /s/ Ahmed Rubaie Title:     Chief
Financial Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

ARIBA, INC.

807 11TH AVENUE

SUNNYVALE, CA 94089

[Date]

Mr. Robert M. Calderoni

[Address]

Dear Bob:

This letter (the “Agreement”) confirms the agreement between you and Ariba, Inc.
(the “Company”) regarding the termination of your employment with the Company.

1. Termination Date. Your employment with the Company will terminate on
                         , 20     (the “Termination Date”).

2. Effective Date and Rescission. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you signed this Agreement to revoke it. If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me. If you do not revoke this Agreement, the eighth day after
the date you signed it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$                     (less all applicable withholding taxes and other
deductions). This amount represents all of your salary earned through the
Termination Date and all of your accrued but unused vacation time or PTO. You
acknowledge that, if you did not execute this Agreement, you would not be
entitled to receive any additional money from the Company. The only payments and
benefits that you are entitled to receive from the Company in the future are
those specified in this Agreement.

4. Severance Benefits. In consideration of executing this Agreement, you will
receive from the Company the severance benefits described in Section 2 of the
Severance Agreement dated August 25, 2008, between you and the Company (the
“Severance Agreement”). As described in Section 2 of the Severance Agreement,
the continuation of such severance benefits is subject to your compliance with
the covenants described in Section 3 of the Severance Agreement.



--------------------------------------------------------------------------------

5. Release of Your Claims. In consideration of receiving the severance benefits
described in Section 2 of the Severance Agreement, you waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
bars only those claims that arose prior to the execution of this Agreement.
Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under the Indemnification Agreement dated October 4, 2002,
between you and the Company, as amended (the “Indemnification Agreement”);

(c) Any claim arising under the letter agreement dated July 18, 2001, between
you and the Company or any related agreements, as amended (together, the “Other
Agreements”); or

(d) Any claim to indemnification or advancement of expenses arising under the
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”).

6. Release of the Company’s Claims. The Company waives, releases and promises
never to assert any claims or causes of action, whether or not now known,
against you or your successors, agents or assigns with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs and claims of defamation, fraud, breach of
contract or breach of the covenant of good faith and fair dealing. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under the Indemnification Agreement;

(c) Any claim arising under the Other Agreements; or

 

15



--------------------------------------------------------------------------------

(d) Any claim to repayment arising under the Certificate or the Bylaws.

7. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any other state), which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

8. Promise Not To Sue. You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 5
above. The Company agrees that it will never, individually or with any other
person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that that has been released pursuant to Section 6
above.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10. Proprietary Information and Invention Agreement. At all times in the future,
you will remain bound by your Proprietary Information and Invention Agreement
with the Company. This Agreement may be modified only in a written document
signed by you and a duly authorized officer of the Company.

11. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

12. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

13. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

14. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

 

16



--------------------------------------------------------------------------------

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, ARIBA, INC. By:     Title:    

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

   Signature of Robert M. Calderoni

 

Dated:   August 25, 2008

 

17



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF COMPANIES

[*]

* CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. SUCH PORTIONS WERE OMITTED FROM THIS FILING AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18